Citation Nr: 1454822	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho which, in pertinent part, denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

The Board observes that in his substantive appeal (VA Form 9), received in August 2012, the Veteran indicated that he wanted to appear at a Board hearing in Washington, D.C.  In a June 2013 correspondence, the Veteran asked to be scheduled for a Board hearing after September 2013.  In an August 2013 correspondence, the Board notified the Veteran that a hearing is scheduled for October 30, 2013.  The Veteran requested a postponement of the scheduled hearing in favor of a hearing date after January 2014.  In a February 2014 correspondence, the Board notified the Veteran that a hearing was scheduled for April 10, 2014.  In March 2014, the Veteran submitted a written request to withdraw his hearing in April 2014.  Therefore, the Board deems the hearing request properly withdrawn.  38 C.F.R. § 20.704(d) (2014).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) and the Veterans Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in such file reveals outpatient clinical records from the Spokane VA Medical Center (VAMC) dated through April 2014.  These records have been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA and VBMS paperless files are either duplicative in the paper claims file or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and residuals of a hip replacement have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for bronchial asthma, rated as 30 percent; degenerative joint disease of the left knee, rated as 20 percent; mechanical low back pain, rated as 10 percent; hypertension, rated as 10 percent; deviated nasal septum, rated as 10 percent; and dermatophytosis, rated as 0 percent, with a combined rating of 60 percent.  

2.  The Veteran's service-connected disabilities have not been shown to be of such severity as to preclude substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.            §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Notice was provided in March 2010 VCAA letter as to the elements necessary to substantiate a claim for TDIU and the claim was subsequently adjudicated a May 2010 rating decision.  Mayfield, 444 F.3d at 1333. 

Relevant to the duty to assist, the Veteran's service treatment records, private treatment records, post-service VA treatment records, and VA examination reports are of record.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's Virtual VA and the VBMS claims file, noting that all records have been considered by the RO in the first instance. 

The Board notes that the Veteran's representative requested a remand in order for the claims pending before the RO, including entitlement to service connection for headaches and mental conditions, to be adjudicated.  However, despite arguing that the claim of entitlement to TDIU cannot be properly evaluated until the mental conditions are properly service-connected and rated, the Veteran's representative provided no details other than noting that the Veteran is receiving social security disabilities for several medical conditions including organic mental disorder, adjustment disorder with depressed mood; and somatoform disorder.  The vague assertion that the Veteran is unemployable due to non-service connected disabilities does not lead to a reasonable conclusion that a remand is necessary, and the Board finds that the evidence of record is adequate to adjudicate the claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  Additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Entitlement to a TDIU

The Veteran contends that his service-connected disabilities and non-service-connected disabilities render him unemployable.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, the Veteran's non-service-connected disabilities and his advancing age are not for consideration. See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the Board must determine if there are circumstances, apart from non-service-connected disabilities, that place this Veteran in a different position than other veterans.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The Veteran is in receipt of service connection for bronchial asthma, rated as 30 percent; degenerative joint disease of the left knee, rated as 20 percent; mechanical low back pain, rated as 10 percent; hypertension, rated as 10 percent; deviated nasal septum, rated as 10 percent; and dermatophytosis, rated as 0 percent, with a combined rating of 60 percent.  Thus, for the entire appellate period, the minimum disability percentage requirements for a TDIU have not been met pursuant to 38 C.F.R. § 4.16(a). 

VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Since the Veteran fails to meet the percentage standards as set forth in 38 C.F.R. § 4.16(a), the Board must consider whether there is evidence to warrant referral for consideration of a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).  The Veteran's service connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

For the Veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The evidence of record reflects that the Veteran was formerly a college professor.  In a VA Form 21-8940 received in March 2010, the Veteran reported that he stopped working in a full time capacity as a college professor in April 2004.  He asserts unemployment due to his concussion, traumatic brain injury (TBI), and a mental condition.  The Board notes that these disabilities are not service-connected. 

The medical evidence of record and Social Security Administration (SSA) documents reflects that he stopped working in May 2005, following a 2003 work injury to his head.  A September 2009 private treatment record from Dr. S.T. diagnosed the Veteran with adjustment disorder, and the physician opined, "I think part of the problem here is that this man who was a college professor is having trouble with his new role as a disabled person."  A March 2010 private medical evaluation reflects that he was 100 percent disabled and unemployable.  With regards to his diagnosis of depression and mood disorder, the physician noted that the Veteran developed severe depression and a psychotic break in 2009, which was largely due to a medication interaction.  The physician stated, "he is profoundly depressed at times because of his disability due his head injury...the depression is a direct result of his injury."  The physician further noted that he had no history of depression before the latest head injury.  A February 2012 private treatment record from Dr. N.D. diagnosed the Veteran with dementia as a result of an accident at work and the resulting "impairments preclude him from being able to sustain any kind of gainful activity entirely."  A June 2012 private treatment record from Dr. T.R. noted that the Veteran "continues to have anxiety and depression on daily basis, and experiences chronic headaches and extreme light sensitivity related to his concussions.  He has difficulties with memory, attention and concentration to a degree that is unemployable."  

With regards to the occupational impact of the Veteran's service-connected disabilities, an October 2009 VA pulmonary examination reflects that his asthma condition has no significant effects on his general occupation.  A November 2009 VA examination report reflects that the Veteran's hypertension has no significant effects on his occupational activities.  Finally, a December 2011 VA examination report for the Veteran's knee disability impacts his ability to work, specifically that he has difficulty walking far distances, he walks very slowly, and has difficulty with walking and standing that "related to his bilateral hip discomfort."  

After careful review of the record, the Board finds that the evidence does not support a finding that referral of the case to the Director, Compensation and Pension Service for extra-schedular consideration is warranted, nor that a TDIU is warranted for any period contemplated by this appeal.  

As detailed, the Veteran stopped working in a full-time capacity as a result of a head injury.  While acknowledging his assertions that his service-connected disabilities preclude substantially gainful employment, as detailed above, multiple examiners have opined that his other service-connected conditions do not preclude substantially gainful employment.  Whereas, private medical opinions have found that the Veteran is unable to maintain substantially gainful employment due to his the residuals of his head injury.  Such opinions were made over the course of several years and proffered after examination of the Veteran and review of the record.  

The Board finds that there is no evidence regarding the Veteran's situation which would warrant referral of this case for extra-schedular consideration.  In making this determination, the Board notes that the medical evidence and the Veteran's statements consistently deem his unemployability is due to non-service connected disabilities.  To the extent that his service-connected disabilities affect his daily activities, the rating schedule adequately contemplates the symptoms at issue.

Thus, the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities must be denied.  The Board considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


